Citation Nr: 1103877	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected seborrheic dermatitis of the scalp, with tinea 
versicolor, urticaria and history of neurodermatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the RO.  

In October 2010, the Veteran and her husband testified at a 
hearing before the undersigned Veterans Law Judge held at the 
offices of the Board; a transcript of this hearing is associated 
with the claims file.  

In October 2010, the Veteran submitted a statement that waived 
initial RO consideration of additional evidence being submitted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The service-connected skin disability is shown to be manifested 
by recurrent symptoms involving less than 20 percent of the total 
body surface or exposed areas affected; required use of systemic 
therapy for a total duration of 6 weeks over a 12-month period is 
not shown.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 
percent for the service-connected seborrheic dermatitis of the 
scalp, with tinea versicolor, urticaria and history of 
neurodermatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118, 
Diagnostic Code (Code) 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim. Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

April and June 2009 pre-decisional letters provided the Veteran 
with notice of VA's duties to notify and assist her in the 
development of her claim consistent with the laws and regulations 
as discussed.

In this regard, the letters informed her of the evidence and 
information necessary to substantiate her claim, the information 
required of her to enable VA to obtain evidence in support of her 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of her claim.  She was also 
given general notice regarding how disability ratings are 
assigned.

The Veteran's service treatment records are associated with her 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.

The RO arranged for a VA examination.  The examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing her symptoms are competent 
evidence to the extent that she can describe what she 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  This practice is known as "staged" 
ratings.  As explained hereinbelow, the Board finds that "staged" 
ratings are not warranted.

Service connection for the Veteran's skin disability was 
established in a July 1982 rating decision that assigned a 10 
percent rating.  This rating has remained in effect to the 
present time.

The service-connected skin disability is rated pursuant to 
Diagnostic Code 7806, for the evaluation of dermatitis or eczema.  

This code provides a 10 percent rating when the disability 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or if intermittent systemic therapy, such 
as corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period. 

A 30 percent rating requires involvement of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be affected; 
or, that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period. 

A rating of 60 percent requires involvement of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected; or, when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  See 38 C.F.R. § 4.118.

An October 2008 VA medical record that includes the Veteran's 
medical history and physical examination notes that no rashes 
were currently present.

An April 2009 record from an Emergency Department shows that the 
Veteran presented with an acute onset of back burning, redness 
and itching.  She denied using any new medications, soaps or 
detergents.  She was unable to wear a bra or other undergarments.  
She appeared uncomfortable, and an examination revealed redness 
and coalescence whelps on her back.  Ice packs placed on her back 
made her itch.  She was given Benadryl and Prednisone.    

The April and May 2009 private treatment records show that the 
Veteran reported having recent episodes of hives that included 
generalized itching.  She had been given Prednisome and Benadryl 
through VA, but Benadryl offered no relief.  Objectively, no 
rashes or hives were present, but she was noted to have 
generalized dryness of the skin.  She was treated with Zantac, 
Prednisone for 3 days, Zyrtec for 3 days, and Calmoseptine 
ointment.

In May 2009, the Veteran submitted medical information discussing 
urticaria and its causes and treatment.

At a May 2009 VA examination, the Veteran complained of having a 
burning-type pain and pruritus of her tinea versicolor and 
seborrheic dermatitis.  She also complained of daily episodes of 
urticaria that she treated with Benadryl and Zyrtec.  

The examiner noted that it was not debilitating and initially 
indicated that it responded well to treatment; however, he 
corrected this comment at the Veteran's request to reflect that 
it did not respond well to treatment (see August 2009 addendum).  
She denied having primary cutaneous vasculitis or erythema 
multifore.  The past treatment included oral corticosteroids for 
acute episodes of urticaria and topical steroids for seborrheic 
dermatitis and tinea versicolor.  

The Veteran reported having no side effects from her medications 
and mild improvement in the itch from the seborrheic dermatitis 
and tinea versicolor with topical steroids and resolution of her 
urticarial abnormalities with oral steroids.  She had not tried 
other immunosuppressives or light therapy.  She added that her 
urticarial rash only mildly impacted her activities of daily 
living and that the Benadryl fatigued her.

On examination, there was no evidence of an urticarial rash.  At 
the base of her neck, there was an erythematous, scaly rash most 
consistent with seborrheic dermatitis that involved approximately 
4.6 percent of exposed skin and .6 percent of her total body 
surface.  There was evidence of tinea versicolor that involved 
the Veteran's chest, distal arms and hands, back and upper and 
lower extremities.  This rash involved approximately 4.6 percent 
of exposed skin and approximately 7.8 percent of her total body 
surface.  There was no scarring or disfigurement.  

A July 2009 VA allergy clinic note indicated that the Veteran was 
evaluated for chronic urticaria.  There was no increase in 
frequency for this condition, but there were occasions of slight 
angioedema.  There was no history of anaphylaxis.  

The Veteran reported that, with a mild amount of rubbing or 
stroking of the skin, urticaria would appear.  She also developed 
urticarial lesions even in the areas of skin that were not 
traumatized.  She used Zyrtec intermittently but found it to be 
too sedating.  The episodes of urticaria reportedly could occur 
at any location and at any time of the day.  

During the interview, the physician noted the Veteran engaged in 
nonspecific light touching or mild rubbing of various body parts.  
There was no tachypnea or retraction.  

On examination, there were no obvious urticarial lesions; 
however, the Veteran reported that, underneath her clothing, 
there were various small urticarial lesions on her torso.  
Because she chose not to remove her clothing, the physician was 
prevented from examining the reported lesions.  

The October 2009 VA treatment records noted that the Veteran was 
positive for frequent hives, but there were currently no pressure 
ulcers or other skin problems present.  

In November 2009, a VA dermatology consultation request was made 
due to the Veteran's complaints of a bumpy, itchy rash on her 
left arm, posterior neck, and upper right arm that had started at 
the end of the prior week and worsened over the weekend.  Her 
hives itched whenever something touched them.  

At the November 2009 VA dermatology consultation, the Veteran 
indicated that her whole body itched and that she had a rash all 
over her arms that had mostly resolved.  She described it as 
being generalized, pruritic, moderate and intermittent.  She was 
given an examination that included her scalp, head, neck, chest, 
back, abdomen, both upper extremities, both lower extremities, 
digits and nails, intertrigious areas, groin and buttock.  

Two small dermal papules (2 mm) were found on the right forearm; 
otherwise, the findings were negative.  The records note she had 
a history of urticaria with the last eruption months earlier.  

In February 2010, the Veteran reported that, when she laid down, 
her back stung all of the time.  She used various medications and 
creams for itching.  Objectively, an examination revealed 3 to 4 
areas of dermographism and a few areas of nummular eczema on the 
legs.  

In September 2010, the Veteran reported that Claritin did not 
help her itchy skin.  She continued to have itchy patches of skin 
and occasional pustules that broke out around her chin with some 
scaling along the sides of her nose.  

On examination, there were some slight scales on the corners of 
her nose in the nasal labial folds and one pustule on the left 
side of her chin; otherwise, her face was clear.  There were some 
dry patches of skin on her elbows and legs, probably 3 in total.  
She had one area of erythema on the right leg that measured 2 x 2 
mm in size.  

At the October 2010 hearing, the Veteran and her husband 
testified as to the severity of the service-connected skin 
disability.  Her testimony was to the effect that she had tried 
various medications that had been ineffective for her skin 
condition.  She described limiting her contact with chemicals and 
other irritants.  When flare-ups occurred, the clothing close to 
her skin cut into her, causing welts.  If she rubbed the skin, 
then it spread.  She more frequently went to the hospital for 
outbreaks.  The frequency of outbreaks was unpredictable because 
she could develop welts while sitting down and doing nothing.  
She estimated that outbreaks occurred every week.  Her husband 
testified that she had very sensitive skin and sometimes did not 
even want the bed covers to touch her skin. 

The Board has carefully considered the evidence and, on this 
record, finds that a rating in excess of 10 percent for the 
service-connected skin disability is not assignable in this case.

Significantly, the recent VA examination in May 2009 showed that 
the extent of the service-connected skin disability was estimated 
by the VA examiner to involve approximately 5 percent of exposed 
areas and 8 percent of the total body surface.  The Veteran 
reported having daily episodes of urticaria that were treated 
with Benadryl and Zyrtek. 

The comprehensive examination in November 2009 when the Veteran 
reported having generalized itching and a rash all over her arms 
showed limited lesions of the arms, but no other skin changes 
were observed.  

The other medical records, for this period when the condition was 
active, do not serve to establish that service-connected skin 
disorder affected other areas that would in combination even 
approach the level of 20 percent involvement required for the 
next higher rating.  

On one occasion in July 2009 at VA, when the Veteran reported 
having urticarial lesions on her torso, she would not submit to 
examination by the physician to identify the extent of any 
pathology.  

The Board has considered the hearing testimony as well as the 
Veteran's lay assertions about the nature and extent of her skin 
manifestations; however, the total involvement attributable to 
the service-connected seborrheic dermatitis of the scalp, tinea 
versicolor, urticaria and history of neurodermatitis is not shown 
to be at least 20 percent of the total body surface or the 
exposed areas.  

The Veteran in this regard has not submitted any competent 
evidence to support her lay assertions of having a greater level 
of involvement caused by the service-connected skin disability.  
To this extent, while credible as lay observations, her 
statements alone are of limited probative worth for determining 
the nature and severity of the service-connected disability.  

Moreover, the record when viewed in its entirety does not show 
that the service-connected skin disability required the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a duration of 6 weeks or more during 
any 12-month period.  

In fact, other than the episode in presented with an acute onset 
of back burning, redness and itching in May 2009, the service-
connected disability picture is not shown to equate with more 
than intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
less than six weeks during the past twelve-month period. 

To the extent that the Veteran reports experiencing generalized 
itching and dry skin, such extensive manifestations are not shown 
to be linked to the service-connected seborrheic dermatitis of 
the scalp, tinea versicolor, urticaria and history of 
neurodermatitis for rating purposes by the medical evidence.  

Finally, while a recent clinical records showed some occasional 
pustules around the Veteran's chin and scaling along the sides of 
her nose, a separate compensable rating is not assignable on the 
basis of the Veteran having any of the required characteristics 
of disfigurement .  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim for an increased rating and that 
the claim must be denied.

At the hearing, the Veteran's representative asserted that the 
service-connected disability warranted referral for 
extraschedular consideration due to the ineffectiveness of 
various medications used to treat the disability.  The provisions 
for referral for extraschedular consideration are found in 38 
C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an unusual or 
exceptional disability picture that the established rating 
criteria are rendered inadequate for the purpose of compensating 
the Veteran for the service-connected disability.  

Initially, the demonstrated level of severity and symptomatology 
referable to the service-connected disability must be compared to 
the criteria established in Rating Schedule.  If the criteria 
reasonably describe the demonstrated disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria set forth in Diagnostic Code 7806 are 
found to reasonably address the Veteran's disability level and 
symptomatology in terms of the extent of involved body surface 
and the nature and length of treatment required.  Consequently, 
the assigned schedular evaluation is deemed to be adequate, and 
no referral or even further discussion of the extraschedular 
question is required at this time.  Id.


ORDER

An increased rating in excess of 10 percent for the service-
connected seborrheic dermatitis of the scalp, with tinea 
versicolor, urticaria and history of neurodermatitis is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


